Case 4:20-mc-00038-ALM-CMC Document 20-4 Filed 05/11/20 Page 1 of 5 PageID #: 254




                           EXHIBIT C
   Case 4:20-mc-00038-ALM-CMC Document 20-4 Filed 05/11/20 Page 2 of 5 PageID #: 255




CONFIDENTIAL                                                            WHEELER-00000454
   Case 4:20-mc-00038-ALM-CMC Document 20-4 Filed 05/11/20 Page 3 of 5 PageID #: 256




CONFIDENTIAL                                                            WHEELER-00000455
   Case 4:20-mc-00038-ALM-CMC Document 20-4 Filed 05/11/20 Page 4 of 5 PageID #: 257




CONFIDENTIAL                                                            WHEELER-00000456
   Case 4:20-mc-00038-ALM-CMC Document 20-4 Filed 05/11/20 Page 5 of 5 PageID #: 258




CONFIDENTIAL                                                            WHEELER-00000457
